UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-1887


CAROL L. GRAY PIZZUTO,

                      Plaintiff – Appellant,

          v.

SCOTT R. SMITH; KEITH C. GAMBLE; STEPHEN M. FOWLER; D. LUKE
FURBEE; OFFICER D. L. ROBINSON; HONORABLE JAMES P. MAZZONE;
HONORABLE ARTHUR M. RECHT; HONORABLE RONALD E. WILSON;
KENNETH   W.  BLAKE;   JULIE   L. KREEFER;   TONI  VANCAMP,
individually and collectively,

                      Defendants – Appellees,

          and

OFFICER S. A. ZIMMERMAN,

                      Defendant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Wheeling.     Frederick P. Stamp,
Jr., Senior District Judge. (5:12-cv-00149-FPS-JES)


Submitted:   December 19, 2013            Decided:   December 23, 2013


Before SHEDD, DAVIS, and FLOYD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Carol L. Pizzuto, Appellant Pro Se. Diane G. Senakievich, David
Lee Wyant, BAILEY & WYANT, PLLC, Wheeling, West Virginia;
Stephen Mark Fowler, Kenneth Louis Hopper, Keith C. Gamble,
PULLIN, FOWLER, FLANAGAN, BROWN & POE, PLLC, Morgantown, West
Virginia; Deva A. Solomon, Monte Lee Williams, STEPTOE &
JOHNSON, LLP, Morgantown, West Virginia; John Michael Hedges,
Teresa Jean Lyons, HEDGES LYONS & SHEPHERD, Morgantown, West
Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

            Carol. L. Gray Pizzuto seeks to appeal the district

court’s    order     adopting      the    report      and    recommendation         of   the

magistrate judge.            This court may exercise jurisdiction only

over   final       orders,    28     U.S.C.         § 1291    (2006),       and     certain

interlocutory and collateral orders, 28 U.S.C. § 1292 (2006);

Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp.,

337 U.S. 541, 545-46 (1949).               The order Pizzuto seeks to appeal

is   neither   a    final    order       nor   an    appealable     interlocutory        or

collateral order.        Accordingly, we deny Pizzuto’s motion for a

transcript and dismiss the appeal for lack of jurisdiction.                              We

dispense    with      oral    argument         because       the    facts     and    legal

contentions    are    adequately         presented      in    the   materials        before

this court and argument would not aid the decisional process.



                                                                                  DISMISSED




                                               3